                  UNITED STATES DISTRICT COURT
                     DISTRICT OF NEW JERSEY


   SONYA IVANOVS and KATIE         1:17-cv-01742-NLH-AMD
   HOFFMAN, ON BEHALF OF
   THEMSELVES AND ALL OTHER        MEMORANDUM OPINION & ORDER
   SIMILARLY SITUATED EMPLOYEES,

                Plaintiffs,

        v.

   BAYADA HOME HEALTH CARE,
   INC.,

                Defendant.


APPEARANCES

MICHAEL JOHN PALITZ
SHAVITZ LAW GROUP, P.A.
830 3rd Avenue, 5th Floor
New York, NY 10022

GREGG I. SHAVITZ (ADMITTED PRO HAC VICE)
ALAN L. QUILES (ADMITTED PRO HAC VICE)
SHAVITZ LAW GROUP, P.A
1515 SOUTH FEDERAL HIGHWAY, SUITE 404
BOCA RATON, FL 33432

     On behalf of Plaintiffs

MICHAEL D. HOMANS
HOMANS PECK LLC
1835 MARKET ST
SUITE 1050
PHILADELPHIA, PA 19103

     On behalf of Defendant

HILLMAN, District Judge

     WHEREAS, Plaintiffs Sonya Ivanovs and Katie Hoffman, on

behalf of themselves and all those similarly situated, allege
that Defendant, BAYADA Home Health Care, Inc., unlawfully

classifies all of its Client Service Managers (“CSMs”)

nationwide as exempt from the minimum wage and overtime

requirements of the Fair Labor Standards Act, 29 U.S.C. § 201,

et seq. (“FLSA”); and

     WHEREAS, the Court granted the conditional certification of

Plaintiffs’ two nationwide sub-classes: Sub-class 1 is BAYADA

Home Health CSMs who worked for BAYADA at any location

nationwide during the three years prior to the Court’s order

allowing notice; and sub-class 2 is the BAYADA Home Care CSMs

who worked for BAYADA at any location nationwide during the

three years prior to the Court’s order allowing notice (Docket

No. 56); and

     WHEREAS, the conditional certification conferred onto

Plaintiffs the right to distribute a notice of this putative

collective action to all potential opt-in plaintiffs, and

Defendant was obligated to participate in this process; and

     WHEREAS, to the end, the Court directed the parties to meet

and confer on a form of notice, the method of dissemination of

that notice, and the database of employees to which the notice

will be distributed; and

     WHEREAS, the Court directed the parties to provide the

Court with a status update within 30 days, and although the

Court strongly encouraged the parties to come to an agreement on

                                2
those issues, the Court instructed that the parties may inform

the Court via letter filed on the docket of any unresolved

disputes; and

     WHEREAS, after conferring, the parties have notified that

Court that nine issues remain unresolved and require the Court’s

intervention; and

     WHEREAS, the Court notes that “[d]istrict courts have the

authority to supervise the notification process, including how

much time plaintiffs are given to notify class members, how

class members are to be notified, and what contact information

plaintiffs are afforded,” Steinberg v. TD Bank, N.A., 2012 WL

2500331 at *6 (D.N.J. 2012) (citing Hoffmann-La Roche Inc. v.

Sperling, 493 U.S. 165, 170 (1989) (“By monitoring preparation

and distribution of the notice, a court can ensure that it is

timely, accurate, and informative.”); Ritzer v. UBS Financial

Services, Inc., 2008 WL 4372784, at *4 (D.N.J. 2008) (stating

that “courts possess broad discretion to provide court-

facilitated notice,” authorizing the specific wording of an

entire notice provision, and determining an appropriate means of

notice)); and

     WHEREAS, the Court has considered the parties’ positions on

each of the nine disputed issues regarding the Notice, Consent

Form, and Reminder Postcard, and finds the following:



                                3
     1.   Issue 1: Title Reference to Unpaid Overtime

     NOTICE OF LAWSUIT ON BEHALF OF BAYADA HOME HEALTH CLIENT
SERVICE MANAGERS

     2.   Issue 2: Prominently Advising Collective That the
Notice is Time Sensitive

     Insert after title: Please read carefully.   Your legal
rights may be affected.

     Insert after “What is this Notice about?” paragraph: This
notice is time sensitive, action is required if you wish to
participate in this case.

     3.   Issue 3: Duties Descriptions

     Sonya Ivanovs and Katie Hoffman, former Client Service
Managers at Bayada in New Jersey and Minnesota, filed this
lawsuit against BAYADA, and eleven other former Client Service
Managers for Bayada from nine other states have joined the case.
These Client Service Managers claim that Bayada owes them
overtime wages because they performed duties that were non-
managerial in nature, such as performing general client services
and clerical tasks, including coordinating client visits from
caregivers, answering client questions, verifying insurance
coverage for clients, handling client intake calls, speaking
with referral sources to receive new patient information,
forwarding information from clients to caregivers, and
forwarding information from caregivers to other caregivers
treating the same client. These Client Service Managers claim
that these non-managerial job duties entitle them to overtime
pay for the time they worked more than 40 hours per week.

     BAYADA denies the allegations of the lawsuit and contends
that its Client Service Managers are part of the management
teams at their offices and are therefore exempt from overtime
pay under federal law.

     4.   Issue 4: Method for Dissemination of Notice and Return
of the Claim Forms

     Notice sent by first class mail and email.   Return of claim
forms online or via U.S. Mail, e-mail or fax.




                                4
     5.   Issue 5: Language Related to Not Joining the Lawsuit


     4. What are my options?

          A. Submit a Consent Form

     If you worked at BAYADA after [three years before the
Court’s Hoffman-La Roche notice order] and worked more than
forty (40) hours in one or more work weeks but were not paid one
and one-half times your regular rate for such time, you may join
this lawsuit by:

     •    Visiting [CASE WEBSITE] and electronically submitting
     a Notice of Consent to join the lawsuit
     prior to [INSERT DATE 60 DAYS FROM MAILING DATE]; or

     •    Completing and returning the enclosed Notice of
     Consent form before [INSERT DATE 60 DAYS FROM
     MAILING DATE] by either 1) mailing it to [INSERT CLAIM
     ADMIN ADDRESS], using the enclosed self-addressed envelope;
     2) faxing it to [INSERT FAX NUMBER], or; 3) scanning and
     emailing a legible copy of it to [INSERT EMAIL ADDRESS].

          B. Do Nothing

     By not submitting the Notice of Consent form you will be
excluded from the lawsuit, you will not need to do anything
further, and you will not be bound by the results of the
lawsuit.

     6.   Issue 6: Language Regarding Discovery Obligations and
Attendance at Trial


     5.   Effects of Joining this Case

     If you do choose to join this action, you will be bound by
any ruling, judgment, award, or settlement, whether favorable or
unfavorable. That means that if the Representative Plaintiffs
(and others who join them) win, you may be eligible to receive a
payment; if they lose, no money will be awarded, and you may not
be able to file another lawsuit regarding the disputed amounts
of wages paid.

     You should also understand that if you join this lawsuit,
you may be required to participate in the lawsuit by, among


                                5
other things, producing documents, answering written questions,
and testifying under oath at deposition or at trial.


     7.   Issue 7: Language Regarding BAYADA Seeking Costs from
Those Who Join

     These lawyers will be paid only if they win the lawsuit or
obtain a settlement. If either happens, the lawyers may receive
up to one-third of any money awarded to employee-plaintiffs
by the Court or obtained through a settlement, or may receive
their fees and costs separately from BAYADA. If the Client
Service Managers lose the lawsuit, you will not have to pay the
Shavitz Law Group any fees or costs, but BAYADA may seek
recovery of its costs from employee-plaintiffs who choose to
join the lawsuit.


     8.   Issue 8: Advising Putative Members of Ability to Call
Plaintiffs’ Counsel with Questions

     10. How do I get more information about the lawsuit?

     If you have questions about this Notice or the lawsuit,
please call or e-mail the Plaintiffs’ lawyers at the telephone
numbers and email above.


     9.   Issue 9: Reminder Notice

     The Court will reserve decision on Plaintiffs’ request to
send a reminder notice. Plaintiffs may renew their request, if
they wish, contemporaneous with the halfway mark of the notice
period.


     SO ORDERED.


Date:   April 19, 2019                 s/ Noel L. Hillman
At Camden, New Jersey                NOEL L. HILLMAN, U.S.D.J.




                                6
